DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of the embodiment according to figure 6 in the reply filed on 12/12/2022 is acknowledged. Applicant traverses on the basis that no claims are currently directed to the embodiment according to figure 13. Whether there are currently claims directed to a non-elected embodiment is irrelevant to where a requirement for election of species is proper or not. The Requirement is maintained. Should any claims directed exclusively to the non-elected embodiment, they would be withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the liquid container and the guided portion form an overlap in the intersecting direction when viewed in the movement direction.” It is not clear how two things can overlap in one direction while being seen in another direction. Clarification is required. 
Because claims 2-8 depend from claim 1, they are also rejected on this basis. 

Claim 2 is rejected for the same logical reason as claim 1. Because claim 3 depends from claim 2, it is also rejected on this basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (2005/0007412).

Regarding claim 1, Nishikawa teaches a printing apparatus comprising: 
a recording portion (fig. 3, item 1) configured to eject a liquid from an ejection surface (fig. 3, item 2) extending in an intersecting direction intersecting a vertical direction (see fig. 3, note that surface 2 extends in a horizontal direction, which intersects the vertical direction) to record on a medium;
a cleaner (fig. 3, item 52/50/51/54) including a wiping portion (fig. 3, item 51/50) configured to wipe the liquid from the ejection surface and a liquid container (fig. 6, note that liquid is trapped between wipers 50, 51 so as to be contained, and this the area between the wipers at their bases is being defined as the claimed liquid container) located below the wiping portion in the vertical direction (see fig. 6) and configured to hold the liquid wiped by the wiping portion (see fig. 6, note that, as defined, the limitation is met), the cleaner being configured to move in a movement direction intersecting both the vertical direction and the intersecting direction and clean the ejection surface with the wiping portion (compare figs. 1, 3, 4, 6); and
a guide (fig. 6, item 53) extending in the movement direction and configured to guide the cleaner (compare figs. 6, 7), wherein
the cleaner includes a guided portion (fig. 6, item 52) configured to be guided by the guide (see fig. 6), and
the liquid container and the guided portion form an overlap in the intersecting direction when viewed in the movement direction (see 112 rejection).

Regarding claim 2, Nishikawa teaches the printing apparatus according to claim 1, wherein the wiping portion and the liquid container form an overlap in an apparatus width direction perpendicular to the
vertical direction when viewed in the vertical direction (see 112 rejection, see fig. 7, Note that bases of wipers 50, 51 form container and thus the overlap is present).

Regarding claim 3, Nishikawa teaches the printing apparatus according to claim 2, wherein the liquid container and the wiping portion form no overlap in a perpendicular direction perpendicular to the ejection surface (see fig 7, Note that wipers 50, 51 do not overlap with area between wipers in the vertical direction when the wipers are at rest).

Regarding claim 4, Nishikawa teaches the printing apparatus according to claim 1, further comprising: a drive ([0052]) configured to move the cleaner in the movement direction ([0052]); an auxiliary guide extending in the movement direction parallel to the guide (see fig. 6, note that there is a guide 53 and an auxiliary guide 53); and an auxiliary guided portion (fig. 6, portion of base 52 guided by auxiliary guide portion 53) configured to be guided by the auxiliary guide, wherein the wiping portion is a blade (fig. 6, item 50) elongated in one direction (fig. 6, vertical direction), the drive is configured to move a portion including the guided portion of the cleaner in the movement direction ([0052]), and in the intersecting direction, a first distance from the guided portion to a center of the blade in the one direction is shorter than a second distance from the auxiliary guided portion to the center (see fig. 6, Note that any blade shown can meet this limitation).

Regarding claim 7, Nishikawa teaches the printing apparatus according to claim 4, wherein the ejection surface has outlets (fig. 2, items 1111) arranged in an arrangement direction intersecting the movement direction (see fig. 3), and the blade is located such that the one direction extends in the arrangement direction (Note that each head 1 necessarily has two or more rows of outlets extending in the movement direction resulting in two or more columns of outlets also extending in the horizontal direction perpendicular to the movement direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Saeki et al. (2019/0299650).

Regarding claim 5, Nishikawa teaches the printing apparatus according to claim 4. Nishikawa does not teach wherein the guided portion is located below the auxiliary guided portion in the vertical direction. Saeki teaches a recording portion with a liquid ejecting surface that is inclined with respect to both the vertical and horizontal directions (Saeki, see fig. 3). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the cleaning scheme disclosed by Nishikawa to an inclined recording portion, as disclosed by Saeki, because doing so would amount to applying a known prior art cleaning technique to a known prior art recording head configuration to obtain predictable results. 

Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Ishikawa (2005/0243125).

Regarding claim 6, Nishikawa teaches the printing apparatus according to claim 4, wherein the guide includes a first plate having a thickness in the intersecting direction and a second plate having a thickness in a perpendicular direction perpendicular to the ejection surface (Nishikawa, see fig. 6, Note that guides 53 have thicknesses in all directions because they are three-dimensional components). Nishikawa does not teach wherein the auxiliary guide includes a third plate having a thickness in the perpendicular direction, the guided portion is in contact with the first plate in the intersecting direction, a sandwiching portion sandwiching the second plate with the guided portion in the perpendicular direction is disposed on the guided portion, and the auxiliary guided portion has a recess in which the third plate is inserted in the intersecting direction. Ishikawa teaches this (Ishikawa, fig. 15, Note guide 22 and auxiliary guide 23, guide 23 having two plates having thicknesses in all directions and sandwiching portion 60 of a guided portion 65 sandwiching second plate). It would have been obvious to apply the construction of Ishikawa’s guide/movement system to that of Nishikawa because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, Nishikawa does not go into any detail about the construction and operation if its guides 53, and thus it would have been obvious to Ishikawa for a teaching on the specifics of such guide structures. 

Regarding claim 8, Nishikawa teaches the printing apparatus according to claim 1, further comprising: a drive unit ([0152]) that drives the cleaner in the movement direction ([0152]). Nishikawa does not teach wherein the drive unit includes an annular belt that engages with the cleaner, and a drive pulley around which the belt is wound, and a drive source that rotates the drive pulley, and a driven pulley on which the belt is wound and which rotates in accordance with the movement of the belt caused by the rotation of the drive pulley, and an urging portion that urges the driven pulley in a direction away from the drive pulley, wherein the cleaner does not clean the ejection surface when moving to the driven pulley side in the movement direction, and clean the ejection surface when moving to the drive pulley side in the movement direction. Ishikawa teaches this (Ishikawa, see fig. 8, Note belt 24 wound around drive and driven pulleys 89, 90 to move the carriage in movement direction Y). It would have been obvious to one of ordinary skill in the art at the time of invention to use a belt assembly of the type disclosed by Ishikawa to move the cleaner disclosed by Ishikawa because doing so would amount to applying a known movement device to a known device needing to be moved to obtain predictable results. 

(Note that Examiner is aware that Ishikawa is directed to guide rails and a belt system for moving a print carriage, not a cleaner. Nonetheless, Examiner maintains that applying the movement arrangement disclosed by Ishikawa to the cleaner of Nishikawa would have been obvious because such a movement arrangement was applicable to any number of devices at the time of invention).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853